DETAILED ACTION
Claims 1-10 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 27 July 2018. It is noted, however, that applicant has not filed a certified copy of the CN2018/097447 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallelogram of claim 5 and the snap fastener of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13, shown in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “gear member” in claim 1, described in the Specification 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmission" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes “a transmission mechanism” recited in lines 1-2.
Claims 2-10 each depend from claim 1, and therefore are rejected at least for the reasons above with respect to claim 1.
Claim 10 recites “the handle sleeve of the first handle being provided with a protrusion suitable for grasping with fingers” at lines 2-3.  It is unclear how one having ordinary skill in the art would determine whether a protrusion is suitable for grasping with fingers.  
Claim 10 recites “spare seekers” at line 4.  It is unclear what a spare seeker is.  It is possible the term is a literal machine translation.  A review of several classifications directed to riveting apparatuses in the United States patent databases does not return any results for the term “seekers” except for the publication of the instant application.  It is thus unclear whether a person having ordinary skill in the art would be appraised of what a “spare seeker” is.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 3,961,517 to DiMaio (hereinafter “DiMaio”).
Regarding claim 1, DiMaio discloses a rivet gun (see Fig. 1), comprising a first handle (13), a second handle (14), a transmission mechanism (30), and a clamping-pulling mechanism (40); wherein the first handle (13) is fixedly connected or integrated with a housing (12, 16) limiting the clamping-pulling mechanism (40), and the second handle (14) is rotatable around a first fixed shaft (26) relative to the first handle (see Fig. 4); the clamping-pulling mechanism (40) comprises a pull rod (40) with gear grooves (48) thereon; the transmission mechanism (30) comprises a gear member (at 32 and 33) with a gear end (at 33) rotatable around a second fixed shaft (37), the gear end (at 33) of the gear member being configured to engage with the gear grooves (48) of the pull rod (40); and the second handle (14) is connected to the transmission mechanism (30), and configured to drive the gear member (at 32, 33) of the transmission to rotate when the second handle (14) is rotated and closed relative to the first handle (13) such that the gear end (at 33) of the gear member (at 32, 33) pulls the pull rod (40) backward by engagement between the gear end (at 33) and the gear grooves (48; compare Figs. 3 and 5).
Regarding claim 2, DiMaio discloses the limitations of claim 1, and further DiMaio discloses that the transmission mechanism (30) comprises a connecting rod (elongate portion of member 30 between portions 32 and 33) configured to transfer a motion of the second handle to the gear member (at 32, 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 3,961,517 to DiMaio (hereinafter “DiMaio”).
Regarding claim 6, DiMaio discloses the limitations of claim 1, however DiMaio does not explicitly disclose that the gear member is made of a plurality of pieces stacked on each other.  Instead, the gear member (at 32, 33) is illustrated as one piece.  
However, the MPEP teaches that it if it were desirable for any reason to make an integral component separable, that it would be obvious to make such components separable for that purpose. (See MPEP 2144.04(V)(C)).  If, for example, it were easier to separately form the geometry of the gear member and place the components together for use, reducing manufacturing complexity, it would be understood by one having ordinary skill in the art to be obvious to make such component separable.  The separately formed gear member components, such as a round portion near teeth 33 and a triangular shaped portion extending away from it, would be understood to be stacked together to form the shape the unitary component has.  Such stacked gear member would be reasonably expected to function identically to a unitarily produced gear member.
Thus, a person having ordinary skill in the art would reasonably understand DiMaio to teach the limitations of claim 6.
Claims 7 and 10
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio as applied to claim 1 above, and further in view of United States Patent Application Publication 2014/0137379 to Yuan (hereinafter “Yuan”).
Regarding claim 7, DiMaio discloses the limitations of claim 1, however DiMaio does not explicitly disclose that a torsion spring is arranged between the first handle and the second handle.
However, it is known in the art of rivet setting devices to provide a torsion spring.
For example, Yuan teaches a rivet setting device (see Fig. 1) having a first handle (10) and a second handle (11) pivotally arranged together.  A torsion spring (50) is provided between the first handle and the second handle.
It would have been obvious to one having ordinary skill in the art to modify the apparatus of DiMaio to include a torsion spring between the first handle and the second handle, as taught by Yuan. (See MPEP 2143(C)). While Yuan is silent regarding the function of the torsion spring, one having ordinary skill in the art would reasonably understand that the torsion spring would urge the respective handles to a desired position, facilitating positioning the rivet get handles for setting rivets.
Thus, the combination of DiMaio and Yuan teaches the limitations of claim 7. 
Regarding claim 10, DiMaio discloses the limitations of claim 1, and further DiMaio discloses that the first handle (14) and the second handle (13) are each provided with a handle sleeve (15; see Fig. 1), the handle sleeve of the first handle (14) being provided with a protrusion (see Fig. 3; center portion protrudes more than ends) suitable for grasping with fingers.  DiMaio does not explicitly disclose that the first handle and the second handle are provided with spare seekers and that each handle is provided with a snap fastener.
However, it is known in the art of rivet device grips to provide a snap fastener for a riveting device and a plurality of replacement tips.  For example, Yuan teaches such a device.  Yuan teaches a rivet gun (see Fig. 1) comprising a first handle (10) and a second handle (11) pivotally connected to the first handle.  The handles are provided with a locking mechanism (13) that locks the handle (11) in place.  To the best of the examiner’s understanding, this locking mechanism is the same as the component (13, applicant’s Figure. 1) that the examiner presumes is the snap fastener. The handles are provided with a plurality of replacement tips (see Fig. 2; equivalent tips to tip 70 shown, unnumbered, which one having ordinary skill in the art would reasonably expect are sized for different rivets).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by DiMaio to provide the handles with spare rivet tips and a locking device, as known in the art and taught by Yuan. (See MPEP 2143(C)). The resulting rivet device would advantageously be capable of being locked in a secured position and be capable of setting rivets of different sizes.
Thus, the combination of DiMaio and Yuan teaches the limitations of claim 10.
Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DiMaio as applied to claim 1 above, and further in view of CN 206234334 to Jingsong Hong (hereinafter “Hong”).
Regarding claim 9, DiMaio discloses the limitations of claim 1, and further DiMaio teaches a wear plate (43) for permitting the push rod (40) to slide relative to housing (see Col. 2, lines 63-68).  DiMaio does not explicitly disclose that the wear plate includes a ball or needles arranged between the pull rod and the housing.  However, it is conventional in the art of rivet devices to provide balls or needles to facilitate reduced friction between rivet device components.
For example, Hong teaches a rivet device (see Fig. 4) including a pull rod (31).  The pull rod (31) abuts a plurality of balls (42; see machine translation at page 4, final full paragraph).  One having ordinary skill in the art would reasonably understand that the balls facilitate rolling engagement between the pull rod and the housing against which the balls (42) rest.
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by DiMaio to include providing a plurality of balls between the pull rod and the housing, as taught by Hong. (See MPEP 2143(C)). A person having ordinary skill in the art would reasonably understand that the balls would aid in reducing friction between the two components during relative movement during a rivet setting procedure.
Thus, the combination of DiMaio and Hong teaches the limitations of claim 9.
Allowable Subject Matter
Claims 3-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the prior art made of record is directed to rivet setting devices including two handles.
United States Patent 6,085,400 to Liu is directed to a rivet device actuated using linkages, rather than gearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/26/2022